Name: Commission Regulation (EC) No 383/98 of 18 February 1998 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  prices
 Date Published: nan

 Avis juridique important|31998R0383Commission Regulation (EC) No 383/98 of 18 February 1998 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Official Journal L 048 , 19/02/1998 P. 0029 - 0029COMMISSION REGULATION (EC) No 383/98 of 18 February 1998 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organisation of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 4(5) thereof,Whereas Commission Regulation (EEC) No 1481/86 (3), as last amended by Regulation (EC) No 2617/97 (4), lays down the rules for the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community;Whereas the coefficients used for calculating the price of sheep carcases on the representative markets of the Community have been adjusted in the light of the figures available with regard to sheep production; whereas that adjustment was made in Regulation (EC) No 2617/97; whereas, however, as regards Ireland, a material error led to the coefficient applicable to one of the representative markets being incorrectly adjusted; whereas, as a result, that coefficient should be corrected; whereas, also as a result of a material error, no coefficient has been set for Sweden; whereas that coefficient should therefore be introduced;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1481/86 is hereby amended as follows:1. the weighting coefficient in G.1 (b) in Annex II applicable to the market of Enniscorthy shall be 17 % instead of 12 %;2. in O.2 in Annex II, the weighting coefficient shall be 100 %.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the beginning of the 1998 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 289, 7. 10. 1989, p. 1.(2) OJ L 206, 16. 8. 1996, p. 25.(3) OJ L 130, 16. 5. 1986, p. 12.(4) OJ L 353, 24. 12. 1997, p. 13.